—Appeal from a decision of the Unemployment Insurance Appeal *799Board, filed November 10, 1997, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant voluntarily left her employment without good cause. Although claimant was promised that following a probationary period she would receive health insurance coverage in connection with her employment as an office assistant at a dentist’s office, the health insurance company initially was unable to process claimant’s application and add claimant to the employer’s health plan because the wrong forms had been submitted. The record establishes that after being made aware of the mistake, the employer made every effort to correct the situation as soon as possible and assured claimant that the situation would be straightened out. Notwithstanding the fact that the employer informed claimant that based upon information received from a representative of the health insurance company coverage would be retroactive to the date that the initial forms were filed, claimant resigned. Under the circumstances presented here, we find no reason to disturb the Board’s decision ruling that claimant was disqualified from receiving unemployment insurance benefits (see generally, Matter of Apa [Sweeney], 220 AD2d 916, lv denied 87 NY2d 808, cert denied 517 US 1229). To the extent that claimant’s version of events surrounding her health insurance coverage differed, this merely presented a credibility issue for the Board to resolve (see, Matter of Church [Hudacs], 186 AD2d 853).
Cardona, P. J., Crew III, White, Spain and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.